Exhibit 10.01

VALERO GP, LLC SECOND AMENDED AND RESTATED

2000 LONG-TERM INCENTIVE PLAN

Amended and Restated as of October 1, 2006

SECTION 1. Purpose of the Plan.

The Valero GP, LLC Second Amended and Restated 2000 Long-Term Incentive Plan
(the “Plan”) is intended to promote the interests of Valero L.P., a Delaware
limited partnership (the “Partnership”), by providing to employees and directors
of Valero GP, LLC, a Delaware limited liability company (the “Company”), and its
Affiliates who perform services for the Partnership and its subsidiaries
Unit-based incentive awards for superior performance. The Plan is also intended
to enhance the Company’s and its Affiliates’ ability to attract and retain
employees whose services are key to the growth and profitability of the
Partnership, and to encourage them to devote their best efforts to the business
of the Partnership, thereby advancing the Partnership’s interests.

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

 

  2.1 “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Notwithstanding the immediately preceding two sentences, to the
extent that Section 409A of the Code applies to Options or other equity-based
Awards granted under the Plan, the term “Affiliate” means all persons with whom
the Company could be considered a single employer under Section 414(b) or
Section (c) of the Code, substituting (for the purpose of determining whether
Options or other equity-based Awards that may be subject to Section 409A of the
Code are derived in respect of Units of the service recipient in order to comply
with any applicable requirements of Section 1.409A-1(b)(5)(iii) of the proposed
regulations issued under Section 409A of the Code or any successor regulation or
other regulatory guidance relating thereto) “20 percent” in place of “80
percent” in determining a controlled group under Section 414(b) of the Code and
in determining trades or businesses that are under common control for purposes
of Section 414(c) of the Code.

 

  2.2 “Award” means a grant of one or more Options, Performance Units,
Performance Cash or Restricted Units pursuant to the Plan, and any tandem DERs
granted with respect to such Award.

 

  2.3 “Board” means the Board of Directors of the Company.

 

  2.4 “Cause” shall mean the (i) conviction of the Participant by a state or
federal court of a felony involving moral turpitude, (ii) conviction of the
Participant by a state or federal court of embezzlement or misappropriation of
funds of the Company, (iii) the Company’s (or applicable Affiliate’s) reasonable
determination that the Participant has committed an act of fraud, embezzlement,
theft, or misappropriation of funds in connection with such Participant’s duties
in the course of his or her employment with the Company (or applicable
Affiliate), (iv) the Company’s (or its applicable Affiliate’s) reasonable
determination that the Participant has engaged in gross mismanagement,
negligence or misconduct which causes or could potentially cause material loss,
damage or injury to the Company, any of its Affiliates or their respective
employees, or (v) the Company’s (or applicable Affiliate’s) reasonable
determination that (a) the Participant has violated any policy of the Company
(or applicable Affiliate), including but not limited to, policies regarding
sexual harassment, insider trading, confidentiality, substance abuse and/or
conflicts of interest, which violation could result in the termination of the
Participant’s employment or service as a non-employee Director of the Company
(or applicable Affiliate), or (b) the Participant has failed to satisfactorily
perform the material duties of Participant’s position with the Company or any of
its Affiliates.



--------------------------------------------------------------------------------

  2.5 “Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company or the Partnership to any
Person or its Affiliates, unless immediately following such sale, lease,
exchange or other transfer such assets are owned, directly or indirectly, by
Valero GP Holdings, LLC and its Affiliates or the Company; (ii) the
consolidation or merger of the Partnership or the Company with or into another
Person pursuant to a transaction in which the outstanding voting interests of
the Company are changed into or exchanged for cash, securities or other
property, other than any such transaction where, in the case of the Company,
(a) all outstanding voting interests of the Company are changed into or
exchanged for voting stock or interests of the surviving corporation or entity
or its parent and (b) the holders of the voting interests of the Company
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the voting stock or interests of the surviving corporation or
entity or its parent immediately after such transaction and, in the case of the
Partnership, Valero GP Holdings, LLC retains operational control, whether by way
of holding a general partner interest, managing member interest or a majority of
the outstanding voting interests of the surviving corporation or entity or its
parent; Valero GP Holdings, LLC or (iii) a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or becoming the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of all voting interests of Valero GP Holdings, LLC or the
Company then outstanding, other than, in the case of the Company, (a) in a
merger or consolidation which would not constitute a Change of Control under
clause (ii) above and (b) Valero Energy Corporation and its Affiliates; or
(iv) in the case of Valero GP Holdings, LLC, the consummation of a
reorganization, merger, consolidation or other form of business transaction or
series of business transactions, in each case, with respect to which more than
50% of the voting power of the outstanding equity interests in Valero GP
Holdings, LLC cease to be owned by the persons who owned such interests
immediately prior to such reorganization, merger, consolidation or other form of
business transaction or series of business transactions.

Solely with respect to any Award that is subject to Section 409A of the Code and
to the extent that the definition of change of control under Section 409A
applies to limited liability companies, this definition is intended to comply
with the definition of change of control under Section 409A of the Code and, to
the extent that the above definition does not so comply, such definition shall
be void and of no effect and, to the extent required to ensure that this
definition complies with the requirements of Section 409A of the Code, the
definition of such term set forth in regulations or other regulatory guidance
issued under Section 409A of the Code by the appropriate governmental authority
is hereby incorporated by reference into and shall form part of this Plan as
fully as if set forth herein verbatim and the Plan shall be operated in
accordance with the above definition of Change of Control as modified to the
extent necessary to ensure that the above definition complies with the
definition prescribed in such regulations or other regulatory guidance insofar
as the definition relates to any Award that is subject to Section 409A of the
Code.

 

  2.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

  2.7 “Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed to administer the Plan.

 

  2.8 “Covered Participants” means a Participant who is a “covered employee” as
defined in Section 162(m)(3) of the Code, and the regulations promulgated
thereunder, and any individual the Committee determines should be treated like
such a covered employee.

 

  2.9 “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement.

 

  2.10 “DER” means a contingent right, granted in tandem with a specific Award,
to receive an amount in cash equal to the cash distributions made by the
Partnership with respect to a Unit during the period such Award is outstanding.

 

-2-



--------------------------------------------------------------------------------

  2.11 “Director” means a “non-employee director” of the Company, as defined in
Rule 16b-3.

 

  2.12 “Employee” means any employee of the Company or an Affiliate, as
determined by the Committee.

 

  2.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  2.14 “Fair Market Value” means the closing sales price of a Unit on the New
York Stock Exchange on the applicable date (or if there is no trading in the
Units on such date, on the next preceding date on which there was trading). If
Units are not publicly traded at the time a determination of fair market value
is required to be made hereunder, the determination of fair market value shall
be made in good faith by the Committee.

 

  2.15 “Good Reason” means:

 

  (i) a reduction in the Participant’s annual base salary;

 

  (ii) failure to pay the Participant any compensation due under an employment
agreement, if any;

 

  (iii) failure to continue to provide benefits substantially similar to those
then enjoyed by the Participant unless the Partnership, the Company or their
Affiliates provide aggregate benefits equivalent to those then in effect; or

 

  (iv) failure to continue a compensation plan or to continue the Participant’s
participation in a plan on a basis not materially less favorable to the
Participant, subject to the power of the Partnership, the Company or their
Affiliates to amend such plans in their reasonable discretion; or

 

  (v) the Partnership, the Company or their Affiliates purported termination of
the Participant’s employment for Cause or disability not pursuant to a procedure
indicating the specific provision of the definition of Cause contained in this
Plan as the basis for such termination of employment.

The Participant may not terminate for Good Reason unless he has given written
notice delivered to the Partnership, the Company or their Affiliates, as
appropriate, of the action or inaction giving rise to Good Reason, and if such
action or inaction is not corrected within thirty (30) days thereafter, such
notice to state with specificity the nature of the breach, failure or refusal.

 

  2.16 “Option” means an option to purchase Units as described in Section 6.1.

 

  2.17 “Participant” means any Employee or Director granted an Award under the
Plan.

 

  2.18 “Performance Award” means an Award made pursuant to this Plan to a
Participant which Award is subject to the attainment of one or more Performance
Goals. Performance Awards may be in the form of either Performance Units,
Performance Cash or DERs.

 

  2.19 “Performance Cash” means an Award, designated as Performance Cash and
denominated in cash, granted to a Participant pursuant to Section 6.4 hereof,
the value of which is conditioned, in whole or in part, by the attainment of
Performance Goals in a manner deemed appropriate by the Committee and described
in the Award agreement.

 

-3-



--------------------------------------------------------------------------------

  2.20 “Performance Criteria” or “Performance Goals” or “Performance Measures”
mean the objectives established by the Committee for a Performance Period, for
the purpose of determining when an Award subject to such objectives is earned.

 

  2.21 “Performance Period” means the time period designated by the Committee
during which performance goals must be met.

 

  2.22 “Performance Unit” means an Award, designated as a Performance Unit in
the form of Units or other securities of the Company, granted to a Participant
pursuant to Section 6.4 hereof, the value of which is determined, in whole or in
part, by the value of Units and/or conditioned on the attainment of Performance
Goals in a manner deemed appropriate by the Committee and described in the Award
agreement.

 

  2.23 “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

  2.24 “Restricted Period” means the period established by the Committee with
respect to the vesting of an Award during which the Award either remains subject
to forfeiture or is not exercisable by the Participant.

 

  2.25 “Restricted Unit” means a phantom unit granted under the Plan which is
equivalent in value and in divided and interest rights to a Unit, and which upon
or following vesting entitles the Participant to receive a Unit.

 

  2.26 “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereof as in effect from time to time.

 

  2.27 “SEC” means the Securities and Exchange Commission.

 

  2.28 “Unit” means a common unit of the Partnership.

SECTION 3. Administration.

Annual grant levels for Participants will be recommended by the Chief Executive
Officer of the Company, subject to the review and approval of the Committee. The
Plan shall be administered by the Committee. A majority of the Committee shall
constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award (including but not limited
to performance requirements for such Award); (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.

 

-4-



--------------------------------------------------------------------------------

SECTION 4. Units Available for Awards.

 

  4.1 Units Available. Subject to adjustment as provided in Section 4.3, the
number of Units with respect to which Awards may be granted under the Plan is
1,500,000. If any Award expires, is canceled, exercised, paid or otherwise
terminates without the delivery of Units, then the Units covered by such Award,
to the extent of such expiration, cancellation, exercise, payment or
termination, shall again be Units with respect to which Awards may be granted.
In the event that Units issued under the Plan are reacquired by the Partnership
or the Company pursuant to any forfeiture provision, such Units shall again be
available for the purposes of the Plan. In the event a Participant pays for any
Award through the delivery of previously acquired Units, the number of Units
available shall be increased by the number of Units delivered by the
Participant.

 

  4.2 Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.

 

  4.3 Adjustments. If the Committee determines that any distribution (whether in
the form of cash, Units, other securities, or other property), recapitalization,
split, reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Partnership, issuance of warrants or other rights to purchase Units or other
securities of the Partnership, or other similar transaction or event affects the
Units such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable, adjust any or all of (i) the number and
type of Units (or other securities or property) with respect to which Awards may
be granted, (ii) the number and type of Units (or other securities or property)
subject to outstanding Awards, and (iii) if deemed appropriate, make provision
for a cash payment to the holder of an outstanding Award; provided, that the
number of Units subject to any Award shall always be a whole number.

SECTION 5. Eligibility.

Any Employee or Director shall be eligible to be designated a Participant.

SECTION 6. Awards.

 

  6.1 Options. The Committee shall have the authority to determine the Employees
and Directors to whom Options shall be granted, the number of Units to be
covered by each Option, the purchase price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.

 

  (i) Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but shall
not be less than its Fair Market Value as of the date of grant.

 

  (ii) Time and Method of Exercise. The Committee shall determine the Restricted
Period (i.e., the time or times at which an Option may be exercised in whole or
in part) and the method or methods by which payment of the exercise price with
respect thereto may be made or deemed to have been made which may include,
without limitation, cash, check acceptable to the Company, a “cashless-broker”
exercise (through procedures approved by the Company), other securities or other
property, a note from the Participant (in a form acceptable to the Company), or
any combination thereof, having a value on the exercise date equal to the
relevant exercise price.

 

-5-



--------------------------------------------------------------------------------

  (iii) Term. Subject to earlier termination as provided in the grant agreement
or the Plan, each Option shall expire on the 10th anniversary of its date of
grant.

 

  (iv) Forfeiture. Except as otherwise provided in this Plan, in the terms of an
Award agreement, or in a written employment agreement (if any) between the
Participant and the Company or one of its Affiliates, upon termination of a
Participant’s employment with the Company or its Affiliates or membership on the
Board of the Company or its Affiliates, whichever is applicable, involuntarily
for Cause or on a voluntary basis (other than for retirement, death or
disability of the Participant (see Section 6.3(ix) below)) during the applicable
Restricted Period, (i) that portion of any Option that has not vested on or
prior to such date of termination shall automatically lapse and be forfeited by
the Participant at the close of business on the date of the Participant’s
termination and (ii) all vested but unexercised Options previously granted shall
automatically lapse and be forfeited by the Participant at the close of business
on the 30th day following the date of such Participant’s termination, unless an
Option expires earlier according to its original terms. If a Participant’s
employment or service as a Director is involuntarily terminated by the Company
other than for Cause: (i) that portion of any Option that has not vested on or
prior to such date of termination shall automatically lapse and be forfeited by
the Participant at the close of business on the date of the Participant’s
termination and (ii) all vested but unexercised Options previously granted shall
automatically lapse and be forfeited by the Participant at the close of business
on last day of the twelfth month following the date of such Participant’s
termination, unless an Option expires earlier according to its original terms.
The Committee or the Chief Executive Officer may waive in whole or in part such
forfeiture with respect to a Participant’s Options.

 

  6.2 Restricted Units. The Committee shall have the authority to determine the
Employees and Directors to whom Restricted Units shall be granted, the number of
Restricted Units to be granted to each such Participant, the duration of the
Restrict Period (if any), the conditions under which the Restricted Units may
become vested (which may be immediate upon grant) or forfeited, and such other
terms and conditions as the Committee may establish respecting such Awards,
including whether DERs are granted with respect to such Restricted Units.

 

  (i) DERs. To the extent provided by the Committee, in its discretion, a grant
of Restricted Units may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same restrictions as the tandem Award, or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.

 

  (ii) Forfeiture. Except as otherwise provided in this Plan, in the terms of an
Award agreement, or in a written employment agreement (if any) between the
Participant and the Company or one of its Affiliates, upon termination of a
Participant’s employment with the Company or its Affiliates for any reason
(other than for retirement, death or disability of the Participant (see
Section 6.3(ix) below)) during the applicable Restricted Period, all Restricted
Units shall be forfeited by the Participant at the close of business on the date
of the Participant’s termination of employment. The Committee or the Chief
Executive Officer may waive in whole or in part such forfeiture with respect to
a Participant’s Restricted Units.

 

  (iii) Lapse of Restrictions. Upon the vesting of each Restricted Unit, the
Participant shall be entitled to receive from the Company one Unit subject to
the provisions of Section 8.2.

 

  6.3 General.

 

  (i) Awards May be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for

 

-6-



--------------------------------------------------------------------------------

any other Award granted under the Plan or any award granted under any other plan
of the Company or any Affiliate, including the Annual Incentive Plan or the
Intermediate Incentive Compensation Plan. Awards granted in addition to or in
tandem with other Awards or awards granted under any other plan of the Company
or any Affiliate may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.

 

  (ii) Limits on Transfer of Awards. No Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.

 

  (iii) Terms of Awards. The term of each Award shall be for such period as may
be determined by the Committee.

 

  (iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

  (v) Consideration for Grants. Awards may be granted for no cash consideration
or for such consideration as the Committee determines including, without
limitation, such minimal cash consideration as may be required by applicable
law.

 

  (vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award agreement (including,
without limitation, any exercise price or any tax withholding) is receivable by
the Company. Such payment may be made by such method or methods and in such form
or forms as the Committee shall determine, including, without limitation, cash,
other Awards, withholding of Units, or any combination thereof; provided that
the combined value, as determined by the Committee, of all cash and cash
equivalent and the value of any such Units or other property so tendered to the
Company, as of the date of such tender, is at least equal to the full amount
required to be paid to the Company pursuant to the Plan or the applicable Award
agreement.

 

  (vii) Change of Control. Upon a Change of Control, all Awards shall
automatically vest and become payable or exercisable, as the case may be, in
full. In this regard, all Restricted Periods shall terminate and all performance
criteria, if any, shall be deemed to have been achieved at the maximum level.

 

  (viii) Sale of Significant Assets. In the event the Company or the Partnership
sells or otherwise disposes of a significant portion of the assets under its
control, (such significance to be determined by action of the Board of the
Company in its sole discretion) and as a consequence of such disposition (a) a
Participant’s employment is terminated by the Partnership, the Company or their
affiliates without Cause or by the Participant for Good Reason or (b) as a
result of such sale or disposition, the Participant’s employer shall no

 

-7-



--------------------------------------------------------------------------------

longer be the Partnership, the Company or one of their Affiliates, then all of
such Participant’s Awards shall automatically vest and become payable or
exercisable, as the case may be, in full. In this regard, all Restricted Periods
shall terminate and all performance criteria, if any, shall be deemed to have
been achieved at the maximum level.

 

  (ix) Retirement, Death, Disability. Except as otherwise determined by the
Committee and included in the Participant’s Award agreement, if a Participant’s
employment is terminated because of retirement, death or disability (with the
determination of disability to be made within the sole discretion of the
Committee), any Award held by the Participant shall remain outstanding and vest
or become exercisable according to the Award’s original terms, provided,
however, that any Restricted Units held by such Participant which remain
unvested as of the date of retirement, death or disability shall immediately
vest and become non-forfeitable as of such date.

 

  6.4 Performance Based Awards.

 

  (i) Grant of Performance Awards. The Committee may issue Performance Awards in
the form of Performance Units, Performance Cash, or DERs to Participants subject
to the Performance Goals and Performance Period as it shall determine. The terms
and conditions of each Performance Award will be set forth in the related Award
agreement. The Committee shall have complete discretion in determining the
number and/or value of Performance Awards granted to each Participant. Any
Performance Units granted under the Plan shall have a minimum Restricted Period
of one year from the Date of Grant, provided that the Committee may provide for
earlier vesting following a Change in Control or upon an Employee’s termination
of employment by reason of death, disability or retirement. Participants
receiving Performance Awards are not required to pay the Company therefor
(except for applicable tax withholding) other than the rendering of services.

 

  (ii) Value of Performance Awards. The Committee shall set Performance Goals in
its discretion for each Participant who is granted a Performance Award. Such
Performance Goals may be particular to a Participant, may relate to the
performance of the Affiliate which employs him or her, may be based on the
division which employs him or her, may be based on the performance of the
Partnership generally, or a combination of the foregoing. The Performance Goals
may be based on achievement of balance sheet or income statement objectives, or
any other objectives established by the Committee. The Performance Goals may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. The extent to which such
Performance Goals are met will determine the number and/or value of the
Performance Award to the Participant.

 

  (iii) Form of Payment. Payment of the amount to which a Participant shall be
entitled upon the settlement of a Performance Award shall be made in a lump sum
or installments in cash, Units, or a combination thereof as determined by the
Committee.

SECTION 7. Amendment and Termination.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award agreement or in the Plan.

 

  7.1 Amendments to the Plan. Except as required by applicable law or the rules
of the principal securities exchange on which the Units are traded and subject
to Section 7(ii) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.

 

-8-



--------------------------------------------------------------------------------

  7.2 Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award therefore granted, provided no
change, other than pursuant to Section 7(iii), in any Award shall materially
reduce the benefit to Participant without the consent of such Participant.

 

  7.3 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4.3 of the Plan) affecting the Partnership or the financial
statements of the Partnership, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

SECTION 8. General Provisions.

 

  8.1 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants.
The terms and conditions of Awards need not be the same with respect to each
Participant.

 

  8.2 Withholding. The Company or any Affiliate is authorized to withhold from
any Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
other securities, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, the lapse of restrictions thereon, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.

 

  8.3 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain on the Board, as applicable. Further, the Company or
an Affiliate may at any time dismiss a Participant from employment, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award agreement.

 

  8.4 Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.

 

  8.5 Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

  8.6 Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the entire then Fair Market Value thereof under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

-9-



--------------------------------------------------------------------------------

  8.7 No Trust or Fund Created. Neither the Plan nor the Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Affiliate.

 

  8.8 No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

 

  8.9 Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

  8.10 Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

 

  8.11 Code Section 409A. Notwithstanding anything in this Plan to the contrary,
Awards granted under the Plan shall contain terms that (i) are designed to avoid
application of Section 409A of the Code to the Award or (ii) are designed to
avoid adverse tax consequences under Section 409A of the Code should that
section apply to the Award. If any Plan provision or Award under the Plan would
result in the imposition of an applicable tax under Code Section 409A and
related regulations and Treasury pronouncements (“Section 409A”), that Plan
provision or Award may be reformed to avoid imposition of the applicable tax and
no action taken to comply with Section 409A shall be deemed to adversely affect
the Participant’s rights to an Award.

SECTION 9. Term of the Plan.

The Plan was amended and restated effective January 26, 2006. The current
amendment and restatement was approved by the holders of Units and became
effective on October 1, 2006. The Plan shall continue until the date terminated
by the Board or Units are no longer available for grants of Awards under the
Plan, whichever occurs first, provided, however, that notwithstanding the
foregoing, no Award shall be made under the Plan after the tenth anniversary of
the Effective Date. However, unless otherwise expressly provided in the Plan or
in an applicable Award agreement, any Award granted prior to such termination,
and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under such Award, shall extend beyond such termination date.

 

SECTION 10. Special Provisions Applicable to Covered Participants.

Awards subject to Performance Criteria paid to Covered Participants under this
Plan shall be governed by the conditions of this Section 10 in addition to the
requirements of Section 6.4, above. Should conditions set forth under this
Section 10 conflict with the requirements of Section 6.4, the conditions of this
Section 10 shall prevail.

 

  10.1 Establishment of Performance Measures, Goals or Criteria. All Performance
Measures, Goals, or Criteria relating to Covered Participants for a relevant
Performance Period shall be established by the Committee in writing prior to the
beginning of the Performance Period, or by such other later date for the
Performance Period as may be permitted under Section 162(m) of the Code. The
Performance Goals may be identical for all Participants or, at the discretion of
the Committee, may be different to reflect more appropriate measures of
individual performance.

 

  10.2 Performance Goals. The Committee shall establish the Performance Goals
relating to Covered Participants for a Performance Period in writing.
Performance Goals may include alternative and multiple Performance Goals and may
be based on one or more business and/or financial criteria. In establishing the
Performance Goals for the Performance Period, the Committee in its discretion

 

-10-



--------------------------------------------------------------------------------

may include one or any combination of the following criteria in either absolute
or relative terms, for the Partnership or any Affiliate:

 

  (i) Increased revenue;

 

  (ii) Net income measures (including but not limited to income after capital
costs and income before or after taxes);

 

  (iii) Unit price measures (including but not limited to growth measures and
total unitholder return);

 

  (iv) Market share;

 

  (v) Earnings per unit (actual or targeted growth);

 

  (vi) Earnings before interest, taxes, depreciation, and amortization
(“EBITDA”);

 

  (vii) Economic value added (“EVA®”);

 

  (viii) Cash flow measures (including but not limited to net cash flow and net
cash flow before financing activities);

 

  (ix) Return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);

 

  (x) Operating measures (including operating income, funds from operations,
cash from operations, after-tax operating income, sales volumes, production
volumes, and production efficiency);

 

  (xi) Expense measures (including but not limited to overhead cost and general
and administrative expense);

 

  (xii) Margins;

 

  (xiii) Unitholder value;

 

  (xiv) Total unitholder return;

 

  (xv) Proceeds from dispositions;

 

  (xvi) Pipeline and terminal utilization;

 

  (xvii) Total market value; and

 

  (xviii) Corporate values measures (including ethics compliance, environmental,
and safety).

 

  10.3 Compliance with Section 162(m). The Performance Goals must be objective
and must satisfy third party “objectivity” standards under Section 162(m) of the
Code, and the regulations promulgated thereunder. In interpreting Plan
provisions relating to Awards subject to Performance Goals paid to Covered
Participants, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions.

 

-11-



--------------------------------------------------------------------------------

  10.4 Adjustments. The Committee is authorized to make adjustments in the
method of calculating attainment of Performance Goals in recognition of:
(i) extraordinary or non-recurring items, (ii) changes in tax laws,
(iii) changes in generally accepted accounting principles or changes in
accounting principles, (iv) charges related to restructured or discontinued
operations, (v) restatement of prior period financial results, and (vi) any
other unusual, non-recurring gain or loss that is separately identified and
quantified in the Company’s financial statements. Notwithstanding the foregoing,
the Committee may, at its sole discretion, reduce the performance results upon
which Awards are based under the Plan, to offset any unintended result(s)
arising from events not anticipated when the Performance Goals were established,
or for any other purpose, provided that such adjustment is permitted by
Section 162(m) of the Code.

 

  10.5 Discretionary Adjustments. The Performance Goals shall not allow for any
discretion by the Committee as to an increase in any Award, but discretion to
lower an Award is permissible.

 

  10.6 Certification. The Award and payment of any Award under this Plan to a
Covered Participant with respect to a relevant Performance Period shall be
contingent upon the attainment of the Performance Goals that are applicable to
such Covered Participant. The Committee shall certify in writing prior to
payment of any such Award that such applicable Performance Goals relating to the
Award are satisfied. Approved minutes of the Committee may be used for this
purpose.

 

  10.7 Other Considerations. All Awards to Covered Participants under this Plan
shall be further subject to such other conditions, restrictions, and
requirements as the Committee may determine to be necessary to carry out the
purpose of this Section 10.

 

-12-